DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 22, 2022 has been entered. Claims 1-5, 9-10, 12-13 and 15-24 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected because it is unclear whether the band pass filter is applied in the time domain and obtains frequency components in the frequency domain.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos et al. (US 2017/0209053 A1) (hereinafter – Pantelopoulos).

Regarding claim 24, Pantelopoulos discloses A computer-implemented method of analyzing two related physiological signals to determine a time difference between them, comprising (Abstract and entire document):
receiving a first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
receiving a second periodic physiological signal induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
applying a band-pass filter to each of the first and second periodic physiological signals to extract fundamental frequency components of the first and second periodic physiological signals (Para. [0236], “In embodiments where the biometric monitoring device includes a pulse waveform monitor or heart rate monitor, processing of the signal to obtain pulse waveform or heart rate measurements may include filtering and/or signal conditioning such as band-pass filtering (e.g., Butterworth filter).”); and
determining a time difference between the fundamental frequency components by aligning the band-pass filtered components in a time-domain and determining a time shift needed for the alignment to be the time difference (Para. [0236], “In other cases, such as pulse waveform data acquired while the user is in motion, FFTs may be performed on the signal and spectral peaks extracted, which may then be subsequently processed by a multiple-target tracker which starts, continues, merges, and deletes tracks of the spectra.” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.” See also FIG. 1A),
wherein aligning the band-pass filtered components comprises maximizing a cross correlation between the fundamental frequency components (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10, 12-13, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (US 2017/0209053 A1) (hereinafter – Pantelopoulos) in view of Ferber et al. (US 2017/0245767 A1) (hereinafter – Ferber).

Regarding claim 1, Pantelopoulos discloses A computer-implemented method of analyzing two related physiological signals to determine a time difference between them, comprising (Abstract and entire document):
receiving a first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
receiving a second periodic physiological signal induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”);
identifying fundamental frequency components of the first and second periodic physiological signals (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”)c; and
Pantelopoulos fails to disclose determining a time difference between the fundamental frequency components based on a frequency-domain group delay analysis, only of the fundamental frequency components.
However, in the same field of endeavor, Ferber teaches determining a time difference between the fundamental frequency components based on a frequency-domain group delay analysis, only of the fundamental frequency components (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a fundamental frequency analysis as taught by Ferber in order to avoid oversampling the signal (Para. [0209], “Phase methods compute pulse transit time in the frequency domain where the phase difference between two different signals is a continuous value, so it may achieve subsample resolution without oversampling the signal.”).
Regarding claim 2, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second periodic physiological signals comprise different signal types (FIG. 1A and FIG. 1B and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” Fig. 1B shows ecg and ppg.).
Regarding claim 3, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second periodic physiological signals comprise one or more of: a PPG sensor signal; or an ECG signal; or a pressure sensor signal; or an acceleration sensor signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 4, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second periodic physiological signals are received from different body locations, respectively (Para. [0108], “In some implementations, a device includes a first ultrasound sensor configured to measure or estimate proximal pulse arrival time, and a second ultrasound sensor configured to measure or estimate distal pulse arrival time. These two ultrasound units could be integrated into a single device, e.g., a wrist worn device like the one shown in FIGS. 13A and 13B, allowing simple and easy measurement of PTT by, for example, wearing the device on a wrist and holding it against the chest.”).
Regarding claim 5, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second periodic physiological are received from the same body location (Para. [0108], “In some implementations, a device includes a first ultrasound sensor configured to measure or estimate proximal pulse arrival time, and a second ultrasound sensor configured to measure or estimate distal pulse arrival time. These two ultrasound units could be integrated into a single device, e.g., a wrist worn device like the one shown in FIGS. 13A and 13B, allowing simple and easy measurement of PTT by, for example, wearing the device on a wrist and holding it against the chest.”).
Regarding claim 9, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein determining the time difference comprises obtaining a frequency spectra for the first and second periodic physiological signals (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
Pantelopoulos fails to disclose determining a group delay time difference from phases in the frequency spectra in a vicinity of the fundamental frequency components;
wherein the time difference between the fundamental frequency components corresponds to the group delay time difference.
However, in the same field of endeavor, Ferber teaches determining a group delay time difference from phases in the frequency spectra in a vicinity of the fundamental frequency components (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”);
wherein the time difference between the fundamental frequency components corresponds to the group delay time difference (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a fundamental frequency analysis as taught by Ferber in order to avoid oversampling the signal (Para. [0209], “Phase methods compute pulse transit time in the frequency domain where the phase difference between two different signals is a continuous value, so it may achieve subsample resolution without oversampling the signal.”).

Regarding claim 10, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second physiological signals allow for determination of a pulse transit time, and the determination of the pulse transit time allows for determination of a blood pressure (Para. [0082], “Therefore, there is a negative correlation between pulse wave velocity (PWV) and blood pressure. Pulse transit time (PTT) is the time it takes a pulse pressure waveform or pulse wave to propagate through a length of the artery. PWV=d/PTT, wherein d is the length of the artery. For a given length of the artery, there is a negative correlation between PTT and blood pressure. The instant disclosure exploits this correlation to estimate blood pressure.”).
Regarding claim 12, Pantelopoulos discloses A system for analyzing two related physiological signals to determine a time difference between them, the system comprising (Abstract and entire document):
an input configured to receive a first periodic physiological signal and a second periodic physiological signal induced by the same physiological process as the first periodic physiological signal (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”); and
a controller, which is adapted to: identify fundamental frequency components of the first and second periodic physiological signals (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
Pantelopoulos fails to disclose determine a time difference between the fundamental frequency components based on a frequency-domain group delay analysis, only of the fundamental frequency components.
However, in the same field of endeavor, Ferber teaches determine a time difference between the fundamental frequency components based on a frequency-domain group delay analysis, only of the fundamental frequency components (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pantelopoulos to include a fundamental frequency analysis as taught by Ferber in order to avoid oversampling the signal (Para. [0209], “Phase methods compute pulse transit time in the frequency domain where the phase difference between two different signals is a continuous value, so it may achieve subsample resolution without oversampling the signal.”).
Regarding claim 13, Pantelopoulos and Ferber teach The system as claimed in claim 12, Pantelopoulos further discloses further comprising a first physiological sensor configured to acquire the first periodic physiological signal (FIG. 1A and FIG. 1B and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” Fig. 1B shows ecg and ppg.); and 
a second physiological sensor configured to acquire the second periodic physiological signal (FIG. 1A and FIG. 1B and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” Fig. 1B shows ecg and ppg.),
wherein: the first and second physiological sensors comprise one or more of a PPG sensor, an ECG sensor, a pressure sensor, or an acceleration sensor; or the first and second physiological sensors comprise different sensors adapted to detect different signal types (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 15, Pantelopoulos and Ferber teach The system as claimed in claim 12, wherein the controller comprises: a fFast Fourier Transform (FFT) unit configured to convert the first and second periodic physiological signals to corresponding frequency spectra (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
Pantelopoulos fails to disclose a group delay unit configured to determine group delays phase from phases in the frequency spectra in a vicinity of the fundamental frequency components and to determine a group delay time difference between the group delays, wherein the time difference between the fundamental frequency components corresponds to the group delay time difference.
However, in the same field of endeavor, Ferber teaches a group delay unit configured to determine group delays phase from phases in the frequency spectra in a vicinity of the fundamental frequency components and to determine a group delay time difference between the group delays, wherein the time difference between the fundamental frequency components corresponds to the group delay time difference (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pantelopoulos to include a fundamental frequency analysis as taught by Ferber in order to avoid oversampling the signal (Para. [0209], “Phase methods compute pulse transit time in the frequency domain where the phase difference between two different signals is a continuous value, so it may achieve subsample resolution without oversampling the signal.”).
Regarding claim 16, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein the first and second periodic physiological signals comprise the same signal type (FIG. 1A and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.”).
Regarding claim 17, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein determining the time difference comprises: obtaining frequency spectra for the first and second periodic physiological signals, respectively (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).”); and
Pantelopoulos fails to disclose combining the frequency spectra for the first and second periodic physiological signals into a combined frequency spectrum, and
determining a group delay of the combined frequency spectrum,
wherein the time difference between the fundamental frequency components corresponds to the group delay.
However, in the same field of endeavor, Ferber teaches combining the frequency spectra for the first and second periodic physiological signals into a combined frequency spectrum (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”), and
determining a group delay of the combined frequency spectrum (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”),
wherein the time difference between the fundamental frequency components corresponds to the group delay (Para. [0209], “Phase difference, or time delay, can be computed between two signals by using a frequency domain transform function (e.g., Fourier transform) of each signal, and calling a 4-quadrant inverse tangent function on the imaginary and real parts of each frequency component. This can provide a phase value for each frequency component for each signal, and taking a difference for each frequency phase value may yield a phase difference which may be converted to a time value (e.g., time shift between the signals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pantelopoulos to include a fundamental frequency analysis as taught by Ferber in order to avoid oversampling the signal (Para. [0209], “Phase methods compute pulse transit time in the frequency domain where the phase difference between two different signals is a continuous value, so it may achieve subsample resolution without oversampling the signal.”).
Regarding claim 18, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos further discloses wherein identifying the fundamental frequency components of the first and second periodic physiological signals comprises finding a largest magnitude component of a Fast Fourier Transform (FFT) spectrum (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).
Regarding claim 20, Pantelopoulos and Ferber teach The system as claimed in claim 13, Pantelopoulos further discloses wherein the first and second physiological sensors comprise different types of sensors for acquiring different types of physiological signals (FIG. 1A and FIG. 1B and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” Fig. 1B shows ecg and ppg.).
Regarding claim 21, Pantelopoulos and Ferber teach The system as claimed in claim 13, Pantelopoulos further discloses wherein the first and second physiological sensors comprise the same type of sensor for acquiring the same type of physiological signal (FIG. 1A and FIG. 1B and para. [0084], “FIG. 1A illustrates a scheme of some implementations in which PPG data are used to obtain a proximal pulse wave 101 and a distal pulse wave 103, which may then be used to derive an estimate of PTT.” Fig. 1B shows ecg and ppg.).
Regarding claim 22, Pantelopoulos and Ferber teach The system as claimed in claim 15, Pantelopoulos further discloses wherein the controller is adapted to identify the fundamental frequency components of the first and second periodic physiological signals by finding a largest magnitude component of FFT frequency spectra (Para. [0236], “Under certain operating conditions, the heart rate of the user may be measured by counting the number of signal peaks within a time window or by utilizing the fundamental frequency or second harmonic of the signal (e.g., through a fast Fourier transform (FFT)).” And Para. [0092], “In some implementations, when both distal and proximal waveforms are PPG waveforms, cross-correlation analysis may be used to find the delay between the two waveforms.”).

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (US 2017/0209053 A1) (hereinafter – Pantelopoulos) in view of Ferber et al. (US 2017/0245767 A1) (hereinafter – Ferber) in further view of Hughes (US 5620002) (hereinafter – Hughes).

Regarding claim 19, Pantelopoulos and Ferber teach The computer-implemented method as claimed in claim 1, Pantelopoulos fails to disclose wherein identifying the fundamental frequency components of the first and second periodic physiological signals comprises performing a discrete cosine transform.
However, in the same field of endeavor, Hughes teaches wherein identifying the fundamental frequency components of the first and second periodic physiological signals comprises performing a discrete cosine transform (Col. 13, lines 10-23, “The signal in the first (current) measurement period is measured and transformed (filtered) into the frequency domain via a Real only transform such as the Discrete Cosine Transform (DCT) or the Real only part of a Discrete Fourier Transform (DFT) producing a Real component Ana at harmonic frequency .omega.n of the signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Pantelopoulos to include a cosine transformation as taught by Hughes in order to account for drift (Summary, “These two frequency domain signals are combined into a single corrected frequency domain output signal with the effect of thermal drift removed. The cardiac output is then determined as a function of the output frequency domain signal with a reduced dependence on thermal drift.”).
Regarding claim 23, Pantelopoulos and Ferber teach The system as claimed in claim 12, Pantelopoulos fails to disclose wherein the controller is adapted to identify the fundamental frequency components of the first and second periodic physiological signals by performing a discrete cosine transform.
However, in the same field of endeavor, Hughes teaches wherein the controller is adapted to identify the fundamental frequency components of the first and second periodic physiological signals by performing a discrete cosine transform (Col. 13, lines 10-23, “The signal in the first (current) measurement period is measured and transformed (filtered) into the frequency domain via a Real only transform such as the Discrete Cosine Transform (DCT) or the Real only part of a Discrete Fourier Transform (DFT) producing a Real component Ana at harmonic frequency .omega.n of the signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pantelopoulos to include a cosine transformation as taught by Hughes in order to account for drift (Summary, “These two frequency domain signals are combined into a single corrected frequency domain output signal with the effect of thermal drift removed. The cardiac output is then determined as a function of the output frequency domain signal with a reduced dependence on thermal drift.”).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791